Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of Amendment and Response dated 1/22/21 is acknowledged.

Claim Status
Claims 1-11 and 19-20 have been previously considered for examination.
Claims 3, 6-7, 9, 13 and 19-20 have been canceled. 
Claims 12-18 have been withdrawn as being non-elected.
Claims 1, 2, 4-5, 8 and 10-11 have been examined as being elected claims.

Terminal Disclaimer
The terminal disclaimer filed on 1/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,099,194 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the Double Patenting rejection has been withdrawn.

In light of the cancelation of claim 19, the following rejections have been withdrawn:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A. Claim 19 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 4605554 to Prussin.

	

In light of the amendment to include an anionic surfactant in claim 1, the following rejections have been withdrawn: 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A. Claims 1-3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al (Langmuir, 2009).
B. Claims 1-3, 8-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al (Langmuir, 2009) in view of US 2012/0107499 to Traynor et al.
	C. Claims 1-3, 8-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0107499 to Traynor et al in view of O’Sullivan et al (Langmuir, 2009).
D. Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0107499 to Traynor et al., as applied to claims 1-3, 8-11 and 19-20 above, and further in view of in view of WO 2008/047248 to Van Nguyen et al.
E. Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al (Langmuir, 2009) as applied to claims 1-3 and 19, and further in 

	The following new rejection has been applied to the pending claims: 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0107499 to Traynor et al in view of O’Sullivan et al (Langmuir, 2009) in view of WO 2008/047248 to Van Nguyen et al., and US 2004/0023820 to Patel.

Traynor et al. teaches a method of forming hollow silica based particles suitable for containing one or more active ingredients or for containing other smaller particles, which includes one or more active ingredients (abstract, [0006]). 
Traynor teaches that the active agents in the core of the shells include a number of active agents such as personal care agents, pharmaceuticals etc., and thus meet the instant claim 11 [0055]. Traynor et al. teach the ratio of precursors to the active is most preferably 10:1 to 1:1, or about 10% to about 50%. 
Traynor et al. teach that the particle can burst upon friction and release a payload contained within the particle, is stable in all pH ranges, and can be chemically altered for diffusion of a payload contained with the particle (para. [0043]). 
Traynor teaches silica based particles having a particle size of 10 nanometers 
Traynor et al. teach a microcapsule particle composition in Ex. 1, comprising: a core formed from an oil containing at least one active ingredient (e.g., oil fragrance) and a shell encapsulating said core (e.g., formed around liquid droplet, and see para. [0041]), wherein said shell is composed of a first precursor, a non-hydrolysable substituent, phenyltriethylsiloxane to form a preliminary shell around the surfactant stabilized oil droplets, and further mixed with a second silica shell precursor i.e., a hydrolysable silicon oxide polymer (tetramethyloxysilane). 
Example 2 of Traynor et al. teach a microcapsule particle composition in Ex. 2, comprising (a) a core of an oil fragrance; and (b) a shell encapsulating said core, wherein said shell is composed of (i) a hydrolysable silicon oxide polymer (aminopropyltriethoxysilane) and (ii) a silicon oxide polymer a non-hydrolysable substituent (phenyltriethoxysilane). 
While Traynor does not explicitly teach a non-hydrolyzable silicon polymer, instant specification describes  "a monomer represented by the formula M(R)n" in which R is a hydrolyzable  e.g.: C1 to C18 alkoxy group or aryloxy group (0056) and M(R)n(P)m, in which P is a non-hydrolyzable substituent, comprising an alkyl, aryl or alkenyl constituent. In this regard, the silicon oxide polymers i) and ii) of Traynor contain R2 (formula I) and R4 (formula II [0031 and 0035] respectively, which can include the variables for ‘P’, described by the instant application. Accordingly, the silicon oxide polymers i) and ii) of Traynor contain both a hydrolyzable as well as a non-hydrolyzable constituent in the polymer. Therefore, it can be construed that Traynor teaches a 
Further, because Traynor et al. teach the first precursor preferably has 1, 2, or 3 hydrolysable substituents (OR2), that R1 and R2 are preferably C1 to C5 alkyls (para. [0009] and [0031], the genus is sufficiently small that a skilled artisan can envision dimethyldiethoxylsilane (i.e., where y is 2, R1 is methyl (C1) and R2 is ethyl (C2)) as the first precursor. See MPEP 2144.08(II)(A)(4)(a). It would have been obvious to a person of ordinary skill in the art to substitute some or all the phenyltrisiloxane of Ex. 1 or 2 with dimethyldiethoxylsilane because by teaching the genus of first precursors, Traynor et al. establishes members of the genus are functional equivalents for forming shells around oil droplets. The substitution or combination of functional equivalents is prima facie obvious. See MPEP 2144.06(I) and (II). The motivation to combine flows from the precursors being taught separately as effective for use as first precursors and no motivation is required to establish the obviousness of functional equivalents. 
In this regard, the teachings of O’Sullivan have been further relied upon for the teachings of DEODMS, as a non-hydrolyzable silicon oxide polymer.
O’Sullivan teaches silica-shell/oil-core microcapsules with controlled shell thickness, for the release of active agents. O’Sullivan teaches that oligomeric polydimethylsiloxane emulsions employed as the core templates for the formation of the solid shells (abstract).  O’Sullivan teaches monomer diethoxydimethylsilane (DEODMS) is shaken with an aqueous or aqueous-ethanol solution of ammonium hydroxide, and that the use of trimethoxysilane used in conjunction with DEODMS produces a crosslinked microgel particles (page 7962, col. 2). DEODMS and TEOS of O’Sullivan 
The method of O’Sullivan allows the reaction of DEODMS to go to completion by adding a mixture of TEOS and DEODMS, so as control the thickness of the shell (p 7963, col. 1, 1st para). The preparation of core-shell particles is described on p 7963, col. 1, which employs a final concentrations of DEODMS in the range of 0.005 to 0.035 mol dm-3 and 0.018 mol dm-3 of TEOS. Figs. 3 and 4 of O’Sullivan shows a narrow size distribution of core-shell particles prepared by the method of O’Sullivan.  O’Sullivan further teaches incorporation of a dye in the oil core of the silica shell particles (page 7965). 
Therefore, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to choose DEODMS, in place of phenyltrisiloxane of Traynor, in combination with TEOS (hydrolyzable polymer) of Traynor. One would have been motivated to modify the teachings of Traynor because O’Sullivan teaches the combination of DEODMS and TEOS in preparing a silica shell that are resistant to compression, provide controlled thickness of the shell as well as effectively encapsulate an active agent without causing any leakage. 
With respect to the relative weights of precursors in the shell recited in the instant claim 8, [0035] of Traynor et al. teach the ratio of precursor having a non-hydrolysable substituent, and the hydrolysable precursor can be 1:25 to 25:1 or 1:10 to 10:1, which overlap the claimed range and teach that the formation of continuously formed shell, shell thickness, and hydrophobicity of the shell can be adjusted by the ratio of the two silica precursors in the emulsion used to obtain the capsules (para. [0008] and [0061]). prima facie case of obviousness exists. See MPEP 2144.05(I) and (II).
For claims 10 and 11, Traynor et al. teach the use of the microcapsules together with acceptable carriers for personal and cosmetic uses (with skin cream, shampoo, hair conditioner, and toothpaste taught) and that the particles can be employed to protect the active against loss by evaporation during storage, against chemical degradation by other ingredients in the formulation, to improve targeted delivery, to assist triggered delivery, or to extend activity (para. [0016]). 
Traynor teaches oil-in-water or water-in-oil emulsions that includes surfactants such as anionic, cationic and nonionic surfactant mixtures and for preparing different personal care compositions such as shampoos, hair conditioners etc [0015]. 
However, Traynor fails to teach the claimed slurry comprising a slurry anionic surfactant and microcapsules. Further, the anionic surfactant oleth-10 phosphate is not taught.
Van Nguyen et al. is directed to homogeneous and clear aqueous delivery systems for water-insoluble materials comprising at least one phosphate ester, such as alkoxylated alkyl phosphate esters (Abstract). Van Nguyen et al. teach that water-insoluble ingredients are inherently difficult to incorporate into aqueous systems such as shampoos and conditioners (para. [002]), teach oleth-10 phosphate as a particularly preferred alkoxylated alkyl phosphate ester (para. [0053]), teach suitable water-
Van Nguyen does not particularly teach microcapsules. In this regard, Patel teaches a liquid soap having vitamin-containing microcapsules including a base having an anionic surfactant and a chelating agent, a cross-linked acrylic polymer suspending agent, and multiple vitamin-containing microcapsules uniformly suspended in the liquid soap (abstract). Patel teaches that liquid soaps containing suspended beads or microcapsules typically have a gel-like rheology, which is often required to prevent settling or other physical instability in the products during production, shipping or use [0002]. However, Patel states that a gel like rheology is not preferred because of the problems of dispensing and therefore suggests a liquid soap capable of suspending beads or microcapsules in a stable fashion while simultaneously possessing a viscous liquid, as opposed to a gel-like rheology [0002]. Patel teaches that the liquid soap microcapsules are uniformly suspended in a stable fashion in the product, regardless of the temperature or viscosity of the liquid soap base, so as to deposit vitamins on the skin of the user during washing [0005]. Patel teaches that the deposition of the vitamins on the skin is achieved by including a base having at least one anionic surfactant and a chelating agent [0006]. For the anionic surfactant, Patel teaches several anionic surfactants including ammonium lauryl sulfate and sodium laureth sulfate [0007 and 

Hence, it would have been obvious for one of an ordinary skill in the art before the instant invention was made to look to the teachings of Van Nguyen and Patel to further modify the teachings of Traynor, so as to prepare a liquid composition for cosmetic use (as suggested by Patel and Van Nguyen, and Traynor also teaches silica based microcapsules for cosmetic use) and include 0.5% of an anionic surfactant, oleth-10 phosphate because, Nguyen teaches stabilization of water insoluble silicone compounds containing phenyl groups with oleath-10 phosphate. In this regard, Patel teaches that the anionic surfactant provides an effective suspension of microcapsules without causing any settling of microcapsules. A skilled artisan would have had a reasonable expectation of success because the silicone compounds in the microcapsules of Traynor et al. comprise phenyl groups which are present on the surface of the capsules (e.g., Fig. 6), and Van Nguyen et al. show stable compositions comprising water-insoluble silicone compounds with phenyl groups (e.g., (para. [0079], [0082], [00102], [00119], and [00134]). In addition, because Traynor et al. teach that the prima facie case of obviousness exists. MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed 1/22/21have been fully considered but they are not persuasive.
Applicants’ arguments with respect to the rejection of claim 19 under 35 USC 102(b) are moot because the rejections have been withdrawn. 
Applicants’ arguments with respect to the following rejections under 35 USC 103 (a) have been considered, however, the rejections have been withdrawn in response to amendment:
A. Claims 1-3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al (Langmuir, 2009).
B. Claims 1-3, 8-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al (Langmuir, 2009) in view of US 2012/0107499 to Traynor et al.
	C. Claims 1-3, 8-11 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0107499 to Traynor et al in view of O’Sullivan et al (Langmuir, 2009).

E. Claims 4-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over O’Sullivan et al (Langmuir, 2009) as applied to claims 1-3 and 19, and further in view of in view of US 2012/0107499 to Traynor et al., and WO 2008/047248 to Van Nguyen et al.

The new rejection that replaces all of the previous rejections of record cite a new combination of references i.e., US 2012/0107499 to Traynor et al., in view of O’Sullivan et al (Langmuir, 2009), WO 2008/047248 to Van Nguyen et al., and US 2004/0023820 to Patel : Claims 1-2, 4-5, 8 and 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0107499 to Traynor et al in view of O’Sullivan et al (Langmuir, 2009) in view of WO 2008/047248 to Van Nguyen et al., and US 2004/0023820 to Patel.

Applicants’ argument with respect to the teachings of O’Sullivan et al (Langmuir, 2009), US 2012/0107499 to Traynor et al., and WO 2008/047248 to Van Nguyen et al., have been addressed herewith. 
Applicants argue that O’Sullivan does not teach a microcapsule slurry with an anionic surfactant and instead teaches a non-ionic surfactant. It is argued that Traynor teaches non-ionic and cationic surfactants but not 0.1% to 0.5% anionic surfactant. It is  However, the combined teachings of Van Nguyen and Patel have been relied upon for anionic surfactant. In this regard, Van Nguyen also teaches a clear, homogeneous aqueous solution for suspending water insoluble material, including silicone compounds [0014]. In addition to a non-ionic surfactant, Van Nguyen also teaches anionic surfactant oleth-10 phosphate [0053]. Applicants’ argument that Van Nguyen does not teach instant slurry comprising 0.1% to 0.5% anionic surfactant is not persuasive because Patel reference teaches suspension of sol-gel microcapsules in an aqueous liquid, which meets instant slurry, for stable suspension of microcapsules. Applicants’ argue that the inclusion of an anionic surfactant in the microcapsule slurry to prevent separation of slurry and stability of the slurry for a period of at least four weeks. Table 9 of the instant specification test specific anionic surfactant, oleth-10 phosphate, and a specific silicone microcapsules (TEOS/DMDEOS) combination. However, while applicants show stability with oleth-10 phosphate and TEOS/DMDEOS, instant claims 1-2, 8, 10-11 are not limited to any specific surfactants and are not limited to any specific silicone microcapsules. In any event, the newly cited Patel reference teach anionic surfactants to suspend sol-gel microcapsules in a liquid composition so as to remain stable for a long period of time. Patel teaches microcapsules are uniformly suspended in a stable fashion in the product, regardless of the temperature or viscosity of the liquid soap base, so as to deposit vitamins on the skin of the user during washing.  Therefore, one skilled in the art would have been motivated to include 0.5% of anionic surfactant, olet-10 phosphate, of Van . 


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/453977 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  A review of the above provisional Application fails to provide support for a microcapsule composition comprising a phosphate ester surfactant or oleth-10 phosphate, or the amount of surfactant. It is not clear whether one of the US Patents or Publications cited therein provides support for oleth-10 phosphate or phosphate esters through .
Accordingly, the earliest effective filing dated for the instant claim 5 is 03/16/2012.
	Applicants have not presented any arguments regarding the Priority issue.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611